Name: Commission Regulation (EEC) No 2188/84 of 27 July 1984 amending Regulation (EEC) No 771/74 and laying down detailed implementing rules as regards the general rules relating to the import restriction on hemp and hemp seed
 Type: Regulation
 Subject Matter: means of agricultural production;  plant product;  international trade;  agri-foodstuffs;  leather and textile industries;  agricultural structures and production
 Date Published: nan

 28 . 7 . 84 Official Journal of the European Communities No L 199/23 COMMISSION REGULATION (EEC) No 2188/84 of 27 July 1984 amending Regulation (EEC) No 771 /74 and laying down detailed implementing rules as regards the general rules relating to the import restriction on hemp and hemp seed seed, thus enabling effective control to be exercised over imports of the products concerned ; Whereas the Annex to Regulation (EEC) No 771 /74 contains a list of varieties of flax grown mainly for fibre in order to distinguish those varieties from varie ­ ties grown mainly for seed ; whereas, as a result of the use in one Member State of three new varieties of flax grown mainly for fibre, the said Annex should be supplemented ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1308 /70 of 29 June 1970 on the common organization of the market in flax and hemp ('), as last amended by Regulation (EEC) No 1430/82 (2), and in particular Article 4 (5) thereof, Having regard to Council Regulation (EEC) No 2059/84 of 16 July 1984 laying down general rules relating to the import restrictions on hemp and hemp seed and amending Regulation (EEC) No 619/71 in respect of hemp ('), and in particular Article 4 thereof, Whereas Regulation (EEC) No 1430/82, as last amended by Regulation (EEC) No 2058/84 (4), amended Regulation (EEC) No 1308/70 by limiting the granting of aid for hemp to varieties offering certain safeguards to be determined in respect of the content of intoxicating substances in the harvest product and providing for restrictions on the importa ­ tion of hemp and hemp seed ; Whereas , as a consequence of the said amendment and the adoption of the aforesaid restrictions, Regula ­ tion (EEC) No 2059/84 amended Council Regulation (EEC) No 619/71 of 22 March 1971 laying down general rules for the granting of aid for flax and hemp ( 5), as last amended, as regards hemp, by Regula ­ tion (EEC) No 1775/76 (6), while laying down general rules relating to restrictions on imports of hemp and hemp seed ; whereas Commission Regulation (EEC) No 771 /74 of 29 March 1974 laying down detailed rules for granting aid for flax and hemp Q, as last amended by Regulation (EEC) No 2014/83 (x), should therefore be amended also with respect to hemp and detailed rules adopted concerning the general rules relating to restrictions on imports of hemp and hemp Article 1 Regulation (EEC) No 771 /74 is hereby amended as follows : 1 . The first indent of Article 2 is replaced by the following : 4  listed in Annex A'. 2 . The following Article 2a is inserted : 'Article 2a 1 . Aid shall be granted only in respect of areas of hemp grown from seed of the varieties listed in Annex B. 2. For the purpose of checking compliance with the conditions laid down in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 619/71 , applications for aid for hemp shall be accompanied, from the 1985/86 marketing year onwards, by a copy of the official label drawn up on the basis of Council Directive 69/208/EEC (') on the provisions adopted by virtue of the latter for the seed used or by any other document recognized as being equiva ­ lent by the Member State concerned . 3 . Member States shall pay aid only where the area harvested corresponds to the quantity of seed shown in one of the documents referred to in para ­ graph 2 . ') OJ No L 146, 4 . 7 . 1970 , p. 1 . l ) OJ No L 162, 12 . 6 . 1982, p. 27 . &lt;) OJ No L 191 , 19 . 7 . 1984, p. 6 . 4) OJ No L 191 , 19 . 7 . 1984, p. 5 . 5) OJ No L 72, 26 . 3 . 1971 , p. 2 . ") OJ No L 199, 24 . 7 . 1976, p. 3 . 7) OJ No L 92, 3 . 4 . 1974 , p. 13 . ") OJ No L 198 , 21 . 7 . 1983 , p. 19 . (') OJ No L 169 , 10 . 7 . 1969 , p. 3 . No L 199/24 Official Journal of the European Communities 28 . 7 . 84 Such sample :  shall consist of the upper third of the plant or, if that cannot be isolated, the entire plant, with stalks and seeds removed,  shall be brought to constant weight . Until such time as a Community method of analysis has been adopted for recording the weight of THC in relation to the weight of the sample, Member States shall apply a method of their choice . 3 . The following is added to Article 4(1 ): 'For the 1984/85 marketing year, however, the final date for the submission of declarations of areas sown with hemp shall be 1 September 1984.' 4 . The second indent of Article 4 (2) is replaced by the following : '  the botanical species and the variety sown and, for flax, the main purpose for which it is sown 5. The following Article 6a is inserted : 'Article 6a The THC level shall be recorded, and samples taken for that purpose, using a single method valid for the entire Community. Until Community provisions have been adopted in this respect, Member States shall use a method of their choice . However, they shall comply with the provisions contained in the first and second sub ­ paragraphs of Article 3 ( 1 ) of Regulation (EEC) No 619 /71 .' 6 . With effect from the 1984/85 marketing year, the varieties 'Giselle ', 'Hester' and 'Opaline' shall be added to the list in the Annex, which becomes Annex A. 7. The following Annex B is inserted : 'Annex B List of varieties of hemp eligible for aid Article 3 The certificate of conformity provided for in the second subparagraph of Article 2 (3) of Regulation (EEC) No 2059/84 shall contain at least :  the name and address of the importer,  the quantity of the product imported,  the THC content of the hemp or, as appropriate, the variety of seed,  a serial number, the date of issue, the stamp and signature of the competent authority. Article 4 A list of the varieties of hemp, seed of which falling within subheading 12.01 A of the Common Customs Tariff may be imported into the Community, is shown in Annex B to Regulation (EEC) No 771 /74. Ferimon Fibranova Fibrimon 24 Fibrimon 56 Futura' Carmagnola CS Fedora 19 Fedrina 74 Felina 34 Article 2 Article 5 1 . The Member States concerned shall carry out all the checks necessary for the application of this Regu ­ lation . 2. Member States shall assist each other in applying this Regulation . Article 6 This Regulation shall in no way prejudice the restric ­ tions introduced under the Community provisions relating to the marketing of fibrous or oil seeds and plants and, more particularly, Council Directives 69/208/EEC and 70/457/EEC. 1 . Evidence of compliance with the conditions laid down in Article 2 ( 1 ) and (2) of Regulation (EEC) No 2059/84 shall be provided : (a) in the case of raw hemp : by an analysis revealing the THC content of the product ; (b) in the case of seed : by its official label , drawn up in accordance with the provisions adopted on the basis of Council Directive 69/208 /EEC ('). 2 . In order to carry out the analysis referred to in paragraph 1 , Member States shall , at the moment of importation , take a representative sample of the product to be imported . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 169 , 10 . 7 . 1969 , p. 3 . It shall apply from 1 August 1984 . 28 . 7 . 84 Official Journal of the European Communities No L 199/25 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1984. For the Commission Poul DALSAGER Member of the Commission